

114 S787 IS: NTIS Elimination Act
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 787IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mrs. McCaskill (for herself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo streamline the collection and distribution of government information.
	
 1.Short titleThis Act may be cited as the NTIS Elimination Act. 2.FindingsCongress finds the following:
 (1)The National Technical Information Service (referred to in this Act as NTIS), the National Archives and Records Administration, the Government Accountability Office (referred to in this Act as GAO), and the Library of Congress all collect, categorize, and distribute government information.
 (2)NTIS was established in 1950, more than 40 years before the creation of the Internet. (3)NTIS is tasked with collecting and distributing government-funded scientific, technical, engineering, and business-related information and reports.
 (4)GAO found that NTIS sold only 8 percent of the 2,500,000 reports in its collection between 1995 and 2000.
 (5)A November 2012 GAO review of NTIS made the following conclusions: (A)Of the reports added to NTIS’s repository during fiscal years 1990 through 2011, GAO estimates that approximately 74 percent were readily available from other public sources..
 (B)These reports were often available either from the issuing organization’s website, the Federal Internet portal (http://www.USA.gov) or from another source located through a web search..
 (C)The source that most often had the report [GAO] was searching for was another website located through http://www.Google.com..
 (D)95 percent of the reports available from sources other than NTIS were available free of charge.. (6)No Federal agency should use taxpayer dollars to purchase a report from the National Technical Information Service that is available through the Internet for free.
 (7)In 1999, Secretary of Commerce William Daley— (A)admitted that the National Technical Information Service would eventually outlive its usefulness and be unable to sustain its revenue-losing profit model;
 (B)explained that declining sales revenues soon would not be sufficient to recover all of NTIS’ operating costs; and (C)attributed this decline to other agencies’ practice of making their research results available to the public for free through the Web.
 (8)According to the November 2012 GAO report referred to in paragraph (5)— (A)NTIS product expenditures exceeded revenues for 10 out of the past 11 fiscal years.;
 (B)The agency lost, on average, about $1.3 million over the last 11 years on its products.; and (C)The decline in revenue for its products continues to call into question whether NTIS’s basic statutory function of acting as a self-financing repository and disseminator of scientific and technical information is still viable..
 (9)NTIS has compensated for its lost revenue by charging other Federal agencies for various services that are not associated with NTIS’s primary mission.
 (10)Future technological advances will ensure that the services offered by NTIS are even more superfluous for essential government functions than they are today.
			3.National Technical Information Service
 (a)RepealEffective on the date that is 1 year after the date of the enactment of this Act, the National Technical Information Act of 1988 (subtitle B of title II of Public Law 100–519; 15 U.S.C. 3704b) is repealed.
			(b)Transfer of critical functions
 (1)Consultation requirementThe Secretary of Commerce, the Archivist of the United States, and the Comptroller General of the United States shall consult with the Director of the Office of Management and Budget to determine if any activity or function of the National Technical Information Service—
 (A)is critical to the national economy; and
 (B)is not being carried out by— (i)any other agency or instrumentality of the Federal Government; or
 (ii)a contractor of the Federal Government. (2)Transfers authorized (A)In generalBefore the effective date set forth in subsection (a), the Secretary of Commerce is authorized to transfer the responsibility for any NTIS activity or function that is critical to the national economy and not otherwise being carried out (as determined under paragraph (1)) to another office within the Department of Commerce.
 (B)Congressional notificationBefore transferring any activity or function pursuant to subparagraph (A), the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Energy and Commerce of the House of Representatives, the Committee on Oversight and Government Reform of the House of Representatives that—
 (i)identifies the activities or functions that will be transferred; and (ii)provides the rationale for determining that such activities or functions are critical to the national economy.
 (3)Defined termAs used in this subsection, an activity or function that is critical to the national economy promotes the economic growth of the United States by providing access to information that stimulates innovation and discovery.
				(c)Repository of nonclassified information
 (1)In generalThe Secretary of Commerce is authorized to continue to maintain a permanent repository of nonclassified scientific, technical, and engineering information that contains reports that are scientific, technical, or engineering in nature.
				(2)Item to be included
 (A)In generalAll Federal entities shall send electronic copies of all nonclassified scientific, technical, and engineering reports and information to the Department of Commerce for inclusion in the repository referred to in paragraph (1).
 (B)Notification requirementIf any Federal entity regularly fails to comply with the requirement under subparagraph (A), the Secretary of Commerce shall notify—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; and (ii)the Committee on Energy and Commerce of the House of Representatives.
 (3)Public availabilityThe repository referred to in paragraph (1) and any document therein shall be publicly available and searchable, including bibliographic information, in a format that is useful to American industry, business, libraries, and research institutions.
 (4)Digital copiesThe Secretary shall provide digital copies of any document in the repository referred to in paragraph (1) to the public free of charge.
 (5)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to maintain the repository referred to in paragraph (1).
 (d)Bibliographic informationThe Secretary of Commerce shall continue to make selected bibliographic information products available in a timely manner to depository libraries as part of the Depository Library Program of the Government Publishing Office.
 (e)Use of technologyThe Secretary of Commerce shall utilize available technology to ensure that the Department of Commerce is collecting all nonclassified scientific, technical, and engineering information to the best of its ability.
 4.NTIS Revolving FundNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the Secretary of Commerce, shall—
 (1)transfer all unexpended balances in the National Technical Information Service Revolving Fund (referred to in this section as the Fund), established pursuant to the Department of Commerce Appropriations Act, 1993 (title II of Public Law 102–305; 15 U.S.C. 3704b note), to the Department of Commerce to be expended solely for the maintenance of the repository described in section 3(c); and
 (2)dissolve the Fund. 5.Secretary of Commerce certificationBefore the effective date set forth in section 3(a), the Secretary of Commerce shall submit a written certification to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives that all of the operations of the National Technical Information Service, except for the activities or functions transferred pursuant to section 3(b)(2)(A), have been terminated.